Citation Nr: 0835731	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 28, 2005, 
for service connection for a left hip condition, claimed as 
degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1984 and from March 1985 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for degenerative joint disease, left hip, effective from June 
28, 2005.  The veteran appealed the effective date assigned 
to BVA, and the case was referred to the Board for appellate 
review. 

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board also notes that in his January 2007 VA Form 9, the 
veteran stated that he felt the VA made an error on his 
initial claim in 1989.  In response, the RO sent the veteran 
a letter later that same month which informed the veteran 
that they were not able to process his claim for clear and 
unmistakable error (CUE) at that time.  The letter informed 
the veteran that a valid claim for review based on CUE must 
meet the following criteria: (1) the claim specifies the 
factual or legal errors at issue unambiguously (either 
explicitly or implicitly); (2) it asserts more than a 
disagreement over matters of judgment; (3) it does not depend 
upon favorable resolution of any non-adjudicative questions 
(e.g., about errors of medical diagnosis); (4) the 
contentions are limited to the factual record which was 
before the Department previously; (5) the arguments are based 
solely on the law and regulations which existed at the time; 
(6) the alleged error is material to the outcome of the claim 
(i.e., correction of the error will alter the decision).  The 
RO then informed the veteran that they would not take any 
further action at that time because the veteran's recent 
communication did not meet the above criteria.  Therefore, 
although the veteran is in essence alleging entitlement to an 
earlier effective date for his degenerative joint disease of 
the left hip based on CUE in a previous RO decision, the RO 
has not adjudicated this issue.  Accordingly, the Board does 
not have jurisdiction over the veteran's CUE claim.  Thus, 
the instant appeal will address the veteran's claim for 
entitlement to an earlier effective date only.  Furthermore, 
the Board finds that these issues are not inextricably 
intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A May 2002 RO decision denied service connection for a 
left hip condition.

3.  Following the issuance of the May 2002 RO decision, a 
formal or informal claim for service connection for a left 
hip condition was not received prior to the claim filed on 
June 28, 2005.


CONCLUSION OF LAW

The requirements for an effective date prior to June 28, 
2005, for the grant of service connection for a left hip 
condition have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the veteran is challenging the effective date 
for the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination in December 2005.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 28, 
2005, is the correct date for the grant of service connection 
for a left hip condition.  While the veteran has alleged that 
he is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

The veteran's claim for service connection for a left hip 
condition was previously denied in a May 2002 RO decision.  
The veteran was provided with a copy of that decision, and 
the decision in that matter became final.  See 38 U.S.C.A. §§ 
7105(c); 38 C.F.R. § 3.104(a).  

Following the issuance of the May 2002 RO decision, the 
veteran first presented his request to reopen his claim of 
service connection for a left hip condition on June 28, 2005.  
The record does not contain any statement or action dated 
earlier than June 28, 2005, indicating an intent to file an 
application to reopen his previously denied claim.  In fact, 
the veteran did not submit anything to VA between the time of 
the May 2002 RO decision and June 28, 2005 which pertained to 
his left hip condition.  The Board notes that in August 2002, 
the veteran filed a claim for individual employability and 
that this claim was denied later that same month.  However, 
this claim did not specifically address the veteran's left 
hip condition.

The Board does acknowledge that the evidence of record 
includes VA medical center treatment records dated between 
April 2004 and August 2004.  Although those treatment records 
do show that the veteran sought treatment for his left 
condition, the veteran did not express any intent to file a 
claim for service connection at that time.  Indeed, the 
veteran never requested that his left hip condition be 
service-connected between the issuance of the May 2002 RO 
decision and the informal claim received on June 28, 2005.  
Rather, he merely sought treatment for the condition.  In 
fact, those medical records were not even submitted to VA 
until the veteran filed his claim on June 28, 2005.  As such, 
it was not clear that the veteran intended to file a claim.  
While VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify the benefit 
sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed).  Therefore, 
the Board finds that the veteran did not express an intent to 
file a claim for service connection for a left hip condition 
during his VA medical center treatment between April 2004 and 
August 2004.

In summary, the veteran's statements and the medical evidence 
dated prior to June 28, 2005, did not demonstrate an intent 
to raise an informal claim for a left hip condition.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the claim filed on June 28, 2005.  
Applicable law provides that the effective date of an award 
based on a claim reopened after final adjudication shall not 
be earlier than the date of receipt of application.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2007).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to June 28, 2005, for the grant of 
service connection for a left hip condition.




ORDER

An effective date prior to June 28, 2005, for the grant of 
service connection for a left hip condition is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


